Citation Nr: 1221033	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  10-42 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board notes that the Veteran filed a notice of disagreement (NOD) as to the issues of entitlement to service connection for a right hip disability and a lumbar spine disability in September 2004.  The RO issued a statement of the case (SOC) in June 2005.  Although the Veteran did not submit a VA Form 9 ("Appeal to Board of Veterans' Appeals"), he submitted a statement in June 2005 and indicated that problems with his hip and back started in service.  Because this statement was received within sixty days from the date the RO mailed the SOC to the Veteran, the substantive appeal was timely filed and as such the September 2004 decision was not a final decision.  

The Veteran filed another claim of entitlement to service connection for osteoarthritis of the right hip and degenerative arthritis of the lumbar spine in January 2010.  The RO treated the claims as claims to reopen the previously denied claims and denied reopening the claims in an April 2010 rating decision.  However, as noted, the Veteran perfected an appeal of the September 2004 denial and as such the Board will proceed with the claims as direct service connection claims rather than claims to reopen previously denied claims.  

The Veteran requested a hearing before the Board when he submitted a VA Form 9 in July 2010.  In a January 2011 statement, the Veteran withdrew his request for a hearing.  The Veteran's request for a hearing was therefore properly withdrawn.  38 C.F.R. § 20.702(e).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

The Veteran claims that he has hip and back disabilities related to an all day hike in service or in the alternative as secondary to service-connected bilateral pes planus.  He indicated that he sought treatment for a strained hip in service.  

The Veteran's service treatment reports do not reflect any complaints, findings, or treatment for a right hip or lumbar spine disability.  

In letters dated in January 2004 and February 2010, the Veteran was notified of the elements necessary to establish service connection on a direct basis.  However, as noted, the Veteran also claims entitlement to service connection for a right hip disability and a lumbar spine disability as secondary to service-connected bilateral pes planus.  As such, the AMC should issue a notice letter which addresses the elements necessary to establish secondary service connection.  

The Veteran was afforded a VA joints examination to assess his claim for a right hip disability in May 2004 and he was afforded a VA spine examination to assess his claim for a lumbar spine disability in May 2004.  The VA joints examiner diagnosed the Veteran with mild osteoarthritis of the right hip and opined that the disability was not likely caused by service-connected flat feet (pes planus).  The VA spine examiner diagnosed the Veteran with mild spondylotic changes of the lumbar spine, mild disc bulge in the lumbar spine, mild central canal stenosis, bilateral foraminal narrowing of the lumbar spine, and right tibial neuropathy.  The examiner opined that the Veteran's lumbar spine disability was not likely due to service-connected pes planus.   The examiners failed to provide any rationale for the proffered opinions, they did not proffer opinions as to whether the Veteran's claimed disabilities were directly related to service, and neither examiner indicated whether the Veteran's service-connected pes planus aggravated the right hip disability or lumbar spine disability.  

The United States Court of Appeals for Veterans Claims (Court) has held that once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As noted, the May 2004 VA examiners did not provide any rationale for either of the opinions proffered, they failed to address whether the right hip disability or lumbar spine disability was aggravated by the service-connected pes planus, and they failed to specifically provide an opinion as to whether osteoarthritis of the right hip or degenerative arthritis of the lumbar spine was related to the Veteran's active service.  Consequently, another examination(s) with nexus opinions are necessary before a decision on the merits of the claims can be reached.  

On a VA medical release form dated in December 2003, the Veteran indicated that he received care for his hip and back at the VA Medical Center (VAMC) in Mountain Home, Tennessee from 1950 to the present.  Associated with the claims file are VA treatment reports dated from May 1998 to February 2011.  Records dated prior to May 1998 were not associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain any VA records dated since 1950 to the present should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, at the May 2004 VA spine examination, the Veteran indicated that he was injured at work and underwent surgery for his back under Worker's Compensation at the Johnson City Medical Center in May 1998.  No records related to the Worker's Compensation claim were associated with the claims file.  A May 1998 VA discharge summary was associated with the claims file.  However, the record does not reflect that the Veteran's underwent a surgical procedure for his lumbar spine disability at that time.  The Veteran should identify any pertinent records associated with the Worker's Compensation claim and the AMC should attempt to obtain any relevant records identified.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Issue a notice letter for secondary service connection with regard to the issues on appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Take all necessary action to develop and adjudicate the claims on a direct and secondary basis.

2.  Attempt to obtain VA medical records pertaining to the Veteran that date from 1950, which have not already been associated with the claims folder.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.
  
3.  Contact the Veteran and request that he identify any records related to the 1998 Worker's Compensation claim for his lumbar spine disability and any other relevant records related to the claims of service connection for a right hip disability and a lumbar spine disability, including records pertaining to a lumbar spine surgery in 1998 at Johnson City Medical Center.  Any other pertinent records identified by the Veteran should also be requested and associated with the claims file, if available.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Thereafter, schedule the Veteran for a spine and joints examination to determine the nature and etiology of the claimed right hip and lumbar spine disabilities.  The claims file should be reviewed by the examiner(s) and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner(s) should provide the following information:

a)  Diagnose any current right hip and lumbar spine disabilities.

b)  Is it at least as likely as not (50 percent or more probability) that any right hip disability and lumbar spine disability, including any associated radiculopathy was incurred in or is due to or the result of the Veteran's active duty service.  The examiner must consider the Veteran's credible statements that he endured an all-day hike in service, and his statements regarding the continuity of symptomatology and treatment since service.  Dalton v. Nicholson, 21 Vet App. 23 (2007).  Lay evidence is potentially competent to support the presence of a disability, during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

c)  Is it at least as likely as not (50 percent or greater probability) that any right hip disability and lumbar spine disability were caused or aggravated (increased in severity beyond the natural course of the condition) by the Veteran's service-connected pes planus.  

5.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report(s) is deficient in any manner, it should be returned to the examiner for corrective action.

6.  Then, readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case that considers all evidence since the statement of the case, and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



